Case 1:20-cv-05614-AKH Document 7-2 Filed 07/20/20 Page 1 of 3




          (;+,%,7 %
     Case 1:20-cv-05614-AKH Document 7-2 Filed 07/20/20 Page 2 of 3




      FEDERAL LOCATION MONITORING PROGRAM PARTICIPANT AGREEMENT
                  (BOP Inmates monitored by The U.S. Probation Office)

Inmate Name: COHEN, Michael D. Reg# 86067-054


You have been designated by the Federal Bureau of Prisons (BOP) to participate in the Federal Location
Monitoring Program (FLM). This program will allow for the completion of your custodial sentence
(scheduled to terminate on Novem ber 21, 2021). to occur at your home, under the monitoring and
supervision of the United States Probation Office for the Southern District of New York.

Below is a list of additional guidelines you will be expected to comply with and honor during the entire
term of FLM. Any violation of these rules will result in our notification to BOP officials which may result
in your immediate termination from the FLM program.

I, Michael 0 . Cohen, agree to reside at                                            , for the entire
term of my FLM. Said term will be monitored electronically with the use of Radio Frequency (RF) and
Home Detention as described in Prob. 61 {RF) which has been reviewed and signed. In addition, the
following terms will guide my participation in FLM .

1}      No engagement of any kind with the media, including print, tv, film, books, or any other form of
media/news. Prohibition from all social media platforms. No posting on social media and a requirement
that you communicate with friends and family to exercise discretion in not posting on your behalf or
posting any information about you. The purpose is to avoid glamorizing or bringing publicity to your
status as a sentenced Inmate serving a custodial term ln the community.

2)      Any employment must be approved in advance by the United States Bureau of Prisons and the
United States Probation Office. As a guideline, any employment must be fully transparent, fully tax
paying, and through a verifiable, independent third party. Hours of work must be documented. A full
description of your duties must be submitted by the intended employer in adva nce of commencement
of employment.

3}       You shall not have contact with any convicted felons; or anyone currently under investigation by
the U.S. Attorney's Office.

4)      Prior approval for attendance to one weekly religious service, In addition to holidays. A letter
from the place of worship may be required.

5)      Food shopping and other regular household shopping errands must be conducted on your
behalf by your family members, unless you are residing .alone.

6)      Approval will be granted for your medical treatment/appointments, with submission of location
of said appointments in advance. Verification will be needed.

7)      Any requests outside of the parameters listed above (work, medical, religious) will be
considered "discretionary leave" and will be considered only if the request is of an extraordinary nature.
     Case 1:20-cv-05614-AKH Document 7-2 Filed 07/20/20 Page 3 of 3




Such requests will be vetted by the Superviso r and/or designee of the Location Monitoring Program . All
request wi ll be based on compliance with the FLM program.

8)      Approva l will be granted for you to meet with your attorney, at the attorney's request in
advance.

If you fail to adhere to the Home Detention requirements and/or if you fail to adhere to the guidelines
indicated above, the U.S. Probation Office will immediately notify the Bureau of Prisons and will
request that your participation in the FLM program be terminated.

Your signat ure below acknowledges your acceptance and agreement to the expectations of this
document while you are on FLM .

Signed by:                                                       Signed by:




Patrick McFarland                                                Enid Febus
Residential Reentry Manager, BOP                                 Supervisory U.S. Probation Officer



Signed by:                                                       Signed by:




Michael D. Cohen                                                 Adam Pakula
FLM Participant                                                  U.S. Probation Officer Specialist




                        Date: _ _ _ _ _ _ _ __ _ _ __
